DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.
 
Response to Amendment
The amendments filed on November 17, 2021 have been entered. Applicant amended claim 1, and 13 can cancelled claim 2, 3, 14, and 15. Claims 1, 4-13, and 16-24 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on November 17, 2021 with respect to the Final Office Action dated August 17, 2021 have been fully considered but they are not persuasive.
Applicant, in page 11 of the applicant’s remarks, argued “Ito does not teach or suggest the identical invention. The time gap of claim 1 is not the same as the communication delay time of Ito”.
In response, the claimed invention is directed towards calculating a time gap and a delay time. Claim 1, last few lines, recites the limitation “calculate the time gap using the transmission time of the 
Applicant, in page 11, argued “The time gap of the present application is Time2 – Time1 - (RTT/2) (see p13 of the present invention). The RTT is Time 3 - Time 1. However, the communication delay time of Ito is {(T4-T1)-(T3-T2)}/2 (see paragraph [0046] of Ito)”. Applicant, in page 12, further argued “However, the communication delay time of Ito is the value obtained by subtracting the difference between T3 and T2 from the difference between T4 and T1 and divided by 2.”
In response, as shown in above, the claimed time gap is calculated using three parameters and Ito’s communication delay time is calculated using a formula that uses similar three parameters. The recitation of claim 1 does not specify any formula or mathematical expression how those three parameters are combined. Hence it is suffice to teach delay time is calculated using those three parameters. Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant, in page 13, argued “The time Gap of the present application is calculated using Time 1, Time 2 and Time 3, and the communication delay time of Ito is calculated using T1, T2, T3 and T4.  The delay time for the push message of the present application is Time 4 - Time 5 + Time Gap. However, the time difference of Ito is {T3+the communication delay time} -T4.”
In response, the claim 1 does not recite any specific formula/mathematical expression. Claim 1 specifies calculating the time gap and the delay time using some parameters. As shown above, Ito’s communication delay time and time difference are calculated using similar parameters. Applicant cited various portions of the specification of the instant application referencing various explicit formulae/mathematical expression in order to show that the claimed time gap and delay are different from the Ito’s communication delay time and time difference. If applicant wish to distinguish the claimed invention over Ito in such a way, claim 1 needs to be amended accordingly. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito et al. (US PGPUB No. 20180191485), hereinafter, Ito.
Regarding claim 1:
	Ito teaches:
	An apparatus for managing message transmission delay (Fig. 2 and Fig. 3), comprising:
 a time gap calculator configured to acquire local time information of a message server and calculate, based on the acquired local time information, a time gap between local time of the message server and local time of a client device (Fig. 2, element 20E, shows delay time estimator (time gap calculator). Paragraph 0044, lines 1-7, teaches the delay time estimator estimates a communication delay time (time gap) between a time synchronization client (client device) and time synchronization server (message server) as stated “The delay time estimator 20E estimates a communication delay time between the time synchronization client 10 and the time synchronization server 12. The communication delay time is a delay time from the actual reference time, which occurs when the time synchronization client 10 synchronizes the own local time according to the reference time clocked by the time synchronization server 12”.  Paragraph 0032 discusses the process of acquiring local time of the time synchronization server); and
 a delay time calculator configured to calculate, when the client device receives a push message including transmission time information based on the local time of the message server from the message server, a delay time for the push message based on reception time information of the push message based on the local time of the client device, the transmission time information included in the push message, and the time gap (Fig. 2, element 20F, shows time difference estimator (delay time calculator). Paragraph 0048, lines 2-5, teaches time difference estimator estimates time difference (delay time) states “the time difference estimator 20F estimates a time difference between the reference time of the time synchronization server 12 and the local time clocked by the clock 20B of the time synchronization client 10”. Paragraph 0049, lines 7-10, teaches the  time difference is calculated based on the local  reception time T4 of response message of the time synchronization client  , transmission time T3 of the response message of the synchronization server, and a communication delay time (time gap) as stated “To be specific, the time difference estimator 20F estimates the time difference by the following formula (2). The time difference = (T3+the communication delay time)-T4   (2)”. ),
wherein the time gap calculator is configured to transmit a request message for requesting the local time information of the message server to the message server and receive, from the message server, a response message including the local time information of the message server; the local time information included in the response message comprises a transmission time of the response message based on the local time of the message server- (Fig. 3 shows the time synchronization client transmits a synchronization request message and receive a response message from the time synchronization server. Paragraph 0031 states “The time synchronization server 12 that has received the synchronization request message transmits, to the time synchronization client 10, the response message to the synchronization request message”. Paragraph 0032, lines 1-6, states “The response message includes a time stamp T2 and a time stamp T3. The time stamp T2 indicates a reference time when the synchronization request message is received. The time stamp T3 indicates a reference time when the response message to the synchronization request message is transmitted”); and 
the time gap calculator is configured to calculate a round trip time (RTT) using a transmission time of the request message based on the local time of the client device and a reception time of the response message based on the local time of the client device and calculate Page 2 of 16Appl. No. 16/754,527 Amdt. dated 11/17/21 Reply to Office action of August 17, 2021 the time gap using the transmission time of the request message, the RTT, and the transmission time of the response message (paragraph 0046 teaches  calculating communication delay time (time gap) based on transmission time of the request message T1, round trip time T4-T1, and transmission time of the response message T3 as stated “the delay time estimator 20E estimates the communication delay time by the following formula (1), for example. The communication delay time = [(T4-T1)-(T3-T2)]/2”).
Regarding claim 13:
Claim 13 is directed towards a method performed by the apparatus of claim 1. Accordingly, it is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of Koumoto (US PGPUB No. 20130329753), hereinafter, Koumoto.
As to claim 4, the rejection of claim 1 is incorporate. Ito teaches all the limitations of claim 1 as shown above.
Ito further teaches a controller configured to control the client device based on at least one of  the network connection history information and the message delay information (paragraph 0084, lines 1-3, teaches time synchronizer (controller) synchronizes (control) the time synchronization client as stated “the time synchronizer 20G performs the time synchronization of the clock 20B, using the time difference estimated in step S208 (step S210)”).

Koumoto teaches a connection history manager configured to store network connection history information of the client device; a delay information manager configured to store message delay information regarding the push message (see at least paragraphs 0025 and 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to incorporate the teaching of Koumoto to store connection information and delay information. One would be motivated to store such information for comparing with current information for determination of current status (see paragraph 0009 of Koumoto).
Claim 16 is directed towards a method performed by the apparatus of claim 4. Accordingly, it is rejected under similar rationale.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of Koumoto, and further in view of Haroldson et al. (US PGPUB No. 20020029273), hereinafter, Haroldson.
As to claim 5, the rejections of claims 1 and 4 are incorporate. Ito teaches all the limitations of claims 1 and 4 as shown above.
Ito and  Koumoto do not teach wherein the network connection history information comprises network identification information, a connection start time, and a connection end time for each network to which the client device is connected, and the message delay information comprises the reception time information, the delay time, and network identification information of a network to which the client device was connected at the time when the push message was transmitted.
(see at least paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to incorporate the teaching of Haroldson to include various information. One would be motivated to do so for better efficiency (see paragraph 0004 of Haroldson).
Claim 17 is directed towards a method performed by the apparatus of claim 5. Accordingly, it is rejected under similar rationale.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of Koumoto, in further view of Haroldson, and further in view of Xu et al. (US PGPUB No. 20200287800), hereinafter, Xu.
As to claim 6, the rejections of claims 1, 4, and 5 are incorporate. Ito teaches all the limitations of claims 1, 4, and 5 as shown above.
Itu, Koumoto, and Haroldson do not teach wherein the delay information manager is configured to identify, based on the reception time information, the delay time, and the network connection history information, the network to which the client device was connected at the time when the push message was transmitted.
Xu teaches wherein the delay information manager is configured to identify, based on the reception time information, the delay time, and the network connection history information, the (see at least paragraph 401).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to incorporate the teaching of Xu to identify network based on various information. One would be motivated to do so to satisfy the requirement of the service (see paragraph 0401 of Xu).
Claim 18 is directed towards a method performed by the apparatus of claim 6. Accordingly, it is rejected under similar rationale.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of Koumoto, further in view of Haroldson, and further in view of Lan  (US PGPUB No. 20150331739), hereinafter, Lan.
As to claim 7, the rejections of claims 1, 4, and 5 are incorporate. Ito teaches all the limitations of claims 1, 4, and 5 as shown above.
Itu, Koumoto, and Haroldson do not teach wherein the controller is configured to control the client device to adjust a ping period of a push session for receiving a push message in a network to which the client device is currently connected, based on the delay time and the network identification information which are included in the message delay information.
Lan teaches wherein the controller is configured to control the client device to adjust a ping period of a push session for receiving a push message in a network to which the client device is currently connected, based on the delay time and the network identification information which are included in the message delay information (see at least paragraph 0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to incorporate the teaching of Lan to adjust the ping period. One (see paragraph 0057 of Lan).
Claim 19 is directed towards a method performed by the apparatus of claim 7. Accordingly, it is rejected under similar rationale.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of Koumoto, further in view of Haroldson, and further in view of Seki  (US PGPUB No. 20180152830), hereinafter, Seki .
As to claim 8, the rejections of claims 1, 4, and 5 are incorporate. Ito teaches all the limitations of claims 1, 4, and 5 as shown above.
Itu, Koumoto, and Haroldson do not teach  wherein the controller is configured to identify a past connection holding-time of the client device for the network to which the client device is currently connected from the network connection history information, determine a network to use for push message reception among the network to which the client device is currently connected and other networks to which the client device is connectable, and control the client device to receive a push message through the determined network.
Seki  teaches wherein the controller is configured to identify a past connection holding-time of the client device for the network to which the client device is currently connected from the network connection history information, determine a network to use for push message reception among the network to which the client device is currently connected and other networks to which the client device is connectable, and control the client device to receive a push message through the determined network (see at least paragraph 0081).
(see paragraph 0059 of Seki).
Claim 20 is directed towards a method performed by the apparatus of claim 8. Accordingly, it is rejected under similar rationale.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of Koumoto, further in view of Haroldson, and further in view of  Yin et al. (US PGPUB No. 20170155727), hereinafter, Yin .
As to claim 9, the rejections of claims 1, 4, and 5 are incorporate. Ito teaches all the limitations of claims 1, 4, and 5 as shown above.
Itu, Koumoto, and Haroldson do not teach wherein the message delay information further comprises reception failure information on failure to receive the push message through the network to which the client device was connected at the time when the push message was transmitted and when the network identification information of the network to which the client device was connected at the time when the push message was transmitted is different from network identification information of a network to which the client device was connected at the time of receiving the push message, the delay information manager is configured to determine that the reception of the push message through the network to which the client device was connected at the time when the push message was transmitted has failed.
Yin wherein the message delay information further comprises reception failure information on failure to receive the push message through the network to which the client device was connected at the time when the push message was transmitted and when the network identification information of the network to which the client device was connected at the time when the push message was (see at least paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to incorporate the teaching of Yin about reception failure information. One would be motivated to do so for retrying push (see paragraph 0032 of Yin).
Claim 21 is directed towards a method performed by the apparatus of claim 9. Accordingly, it is rejected under similar rationale.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of Koumoto, further in view of Haroldson, further in view of Xu, and further in view of Yin. 
Claim 10 recites limitations similar to claims 6 and 9. Accordingly, it is rejected under similar rationale.
Claim 22 is directed towards a method performed by the apparatus of claim 10. Accordingly, it is rejected under similar rationale.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of Koumoto, further in view of Haroldson, and further in view of Asterjadhi et al. (US PGPUB No. 20150036673), hereinafter, Asterjadhi . 
 	As to claim 11, the rejections of claims 1, 4, and 5 are incorporate. Ito teaches all the limitations of claims 1, 4, and 5 as shown above.

Asterjadhi wherein the message delay information further comprises doze mode state information of the client device and the delay information manager is configured to determine that the client device is in doze mode state when the client device has failed to receive a message corresponding to the push message from the message server after receiving the push message (see at least paragraph 0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to incorporate the teaching of Asterjadhi about doze mode information. One would be motivated to do so to scheduling paging (see paragraph 0032 of Asterjadhi).
Claim 23 is directed towards a method performed by the apparatus of claim 11. Accordingly, it is rejected under similar rationale.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of Koumoto, further in view of Haroldson, further in view of Asterjadhi, and further in view of  Lin et al. (US Patent No. 9974017), hereinafter, Lin. 
As to claim 12, the rejections of claims 1, 4, 5, and 11 are incorporate. Ito teaches all the limitations of claims 1, 4, 5, and 11 as shown above.
Itu, Koumoto, Haroldson, and Asterjadhi do not teach wherein the controller is configured to control, based on the doze mode state information, the client device to provide a notification message for doze mode exception handling to a user.
(see at least Col. 10, lines 15-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito to incorporate the teaching of Lin about doze mode notification. One would be motivated to do so since such notification allow the core network to be aware of the state of the UE (see Col. 10, lines 15-38 of Lin).
Claim 24 is directed towards a method performed by the apparatus of claim 12. Accordingly, it is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



	February 2, 2022
	
/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        
/UZMA ALAM/Primary Examiner, Art Unit 2457